ORDER

PER CURIAM
Appellant Antonio Sistrunk (“Sistrunk”) appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief without an evidentia-ry hearing. Sistrunk was found guilty, following a jury trial, of first-degree robbery, armed criminal action, and kidnapping. Sistrunk was sentenced to a total prison term of twenty-five years. This Court affirmed Sistrunk’s convictions and sentences on direct appeal in State v. Sistrunk, 414 S.W.3d 592 (Mo.App.E.D.2013). On appeal, Sistrunk asserts that the motion court clearly erred in denying his Rule 29.15 motion for post-conviction relief alleging ineffective assistance of appellate counsel without an evidentiary hearing. First, Sistrunk contends that appellate counsel was ineffective for failing to raise a claim on direct appeal that the trial court abused its discretion in permitting the State to impeach Sistrunk with his prior arrests. Second, Sistrunk avers that appellate counsel was ineffective for failing to raise a claim on direct appeal challenging the admission and publication to the jury of numerous gruesome and repetitive photographs of the victim.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).